Citation Nr: 1419083	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-47 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for post-traumatic arthritis, status post Magnusson-stack repair, and recurrent right shoulder dislocation (hereinafter "right shoulder disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1976 to March 1983.

This matter arises before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

A review of the Veteran's Virtual VA file reveals pertinent records as noted in below.  There are no pertinent records in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the claim can be properly adjudicated.  In this regard, in a February 2014 statement the representative alleged worsening of the appellant's right shoulder symptoms since his 2010 VA examination.  In addition, further clarification is needed as to the current nature and extent of any humerus and clavicular joint impairment.  For these reasons, the Board finds that a remand for a new VA examination to assess the current severity of the Veteran's right shoulder disorder is warranted.

Inasmuch as the case is being remanded for an addendum, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his right shoulder disorder.  The examiner must be provided access to the Veteran's claims folder, Virtual VA file and VBMS file.  The examiner must specify in the report that all relevant records have been reviewed.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of right shoulder motion findings reported in degrees must be provided.  The examination report must address any right shoulder limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing the range of right shoulder motion, the examiner must clearly state at which degree pain begins.  The examiner must also address any neurological problems associated with the right shoulder disorder.  A complete rationale should be provided for any opinion expressed.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



